6. Situation in Iran (
- Before the vote:
(ES) Mr President, before we vote on this draft resolution on Iran, I merely wish to inform the Chamber that there has been an attempt to storm the Italian Embassy in Tehran and that similar incidents have also taken place at the embassies of other Member States, such as Germany, France, the United Kingdom and the Netherlands.
Mr President, in Paragraph 24, this draft resolution calls for a European Union delegation to be established in Iran; my group would not want the adoption of this paragraph, which has been used in other European Parliament resolutions, to be taken as a sign of complacency with regard to these events. I would therefore ask Mr Füle to tell Mrs Ashton that the circumstances I have just mentioned should be borne in mind during the application of this resolution's mandate. I believe Mr Gahler is going to request the addition of an oral amendment to the resolution text so that the diplomatic interests of Member States can be protected in Iran.
(DE) Mr President, this has been discussed with the groups. I will read the text out briefly in English:
'Is concerned about the nature of demonstrations held in front of EU embassies in Tehran on 9 February as being orchestrated by the Basij militia, and calls on the Iranian authorities to guarantee the safety of diplomatic missions'.
Mr President, on behalf of the authors of the resolution just adopted on Iran, I would like to request that the parliamentary services translate this text into Farsi so that the Iranian regime and people can fully understand the clear message sent today by the European Parliament.
(Applause)
Thank you for this valuable suggestion which we will forward to the appropriate department.